DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Examiner acknowledges the amendments made to the claims filed on 11/17/2021.
Claims 1-2, 6-9 and 12-15 are being examined on the merits.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei-Hsuan (TW201444569A), Ho (KR20140136763A) and Alexander (Cytokine Release .
Wei-Hsuan’s general disclosure is to a composition comprising Graptopetalum paraguayense extract for preventing allergy and airway inflammation (see abstract).
Regarding claim 1, Wei-Hsuan discloses a composition comprising Graptopetalum paraguayense extract (see abstract or claim 1) and “Graptopetalum paraguayense by various solvents extraction could decrease allergic IgE and T helper-2 cytokines to attenuate allergy” (see abstract). Wei-Hsuan also discloses, “T helper-2 cells release a number of cytokines + that cause an asthmatic inflammatory response” (see last paragraph, page 2). Wei-Hsuan also discloses where the extract can be administered orally to a subject being a human (see page 8, paragraph 7).
Wei-Hsaun does not specifically teach the Rhodiola rosea extract or the concentration of extracts which can be specifically used in treating cytokine release syndrome.
Ho’s general disclosure is to a composition comprising Rhodiola rosea for anti-stress through the inhibition of interferon-gamma, CGRP, substance P and histamine secretion (see abstract).
Regarding claim 1, Ho discloses a composition comprising Rhodiola rosea extract (see abstract) and discloses where Rhodiola rosea extract can inhibit interferon-gamma (see abstract and 0010) and discloses “administration method may be administered once a day or may be administered several times and where the extract may be contained in a suitable 
Ho also teaches the extraction solvents as ethanol or other polar solvents (see page 5) which would be the same solvent used in the instant invention.
Ho also teaches that the Rhodiola rosea extract at a concentration of 0.2 mg/ml was effectively used in reducing histamine release by more than 50% (see table 4 and example 4, page 7) and that at the same concentration 43.7% inhibition of IFN- gamma (see table 5 and example 5, page 7).
Regarding claims 2, 6-7, 12-13, pertaining to the cytokines which are being reduced are TNF-a, IFN-y, IL-10, or IL-6, and wherein the cytokines are reduced to a specific % at a specified amount of hours after administration, the composition containing the Graptopetalum paraguayense extract would inherently have the same activity of being able to reduce the selected proinflammatory cytokine at the specified amount of hours after administration because it is the same extract as being claimed in the instant invention and there is nothing on record to show that anything has been done to the extract to allow it to produce any unexpected results. Therefore the extract in the prior art would have the same activity. Also these limitations are only intended results of the method step and are not further limiting the claim in such a way as to limit the steps of the method.
Regarding claim 8-9 and 14-15, pertaining to IFN-y or IL-6 being reduced to a specific % or more at a specific amount of hours after being administered the composition comprising 
Alexander’s general disclosure a comprehensive overview of cytokine release syndrome (see abstract).
Alexander teaches where cytokine release syndrome (CRS) is a systemic inflammatory response that can be triggered by a variety of factors such as infections and certain drugs and it  represents one of the most frequent serious adverse effects of CAR T cell therapies (see background, page 2). Alexander also teaches “IL-6, IL-10, and interferon (IFN)-Υ are among the core cytokines that are consistently found to be elevated in serum of patients with CRS” and “In patients with CRS who develop a HLH/MAS-like syndrome additional cytokines such as IL-18, IL8, IP10, MCP1, MIG, and MIP1β are also elevated” (see 2nd and 7th paragraphs, page 6).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine Wei-Hsuan and Ho’s compositions into a single composition for treating cytokine release syndrome because both inventions teach the extracts being used for reducing inflammatory and Th2 cytokines which are cytokines that can result in increase from cytokine release syndrome. 

Wei-Hsuan does not specifically teach these cytokines, however a person having skill in the art would recognize that the Th2 cytokines would at least include IL-6 (also as evidence by: Tripathi, IL-6 receptor-mediated lung Th2 cytokine networking in silica-induced pulmonary fibrosis, Arch Toxicol (2010) 84:947-955, see abstract).
 Alexander teaches that cytokine release syndrome is a systemic inflammatory response which includes IL-6, IL-10, and interferon (IFN)-Υ that can be triggered by a variety of factors such as infections and certain drugs and it represents one of the most frequent serious adverse effects of CAR T cell therapies. Combining prior art elements according to known methods to yield predictable results is also prima facie obvious. Combining the two extracts known for inhibiting pro-inflammatory cytokines into a single composition to treat a disease which causes an increase in those cytokines would have been prima facie obvious. Administering the treatment during or right after the CAR T-cell therapy would have also been obvious to a person having skill in the art because if a CAR T-cell therapy would be the cause of the increased pro-
There would be a reasonable expectation of success in treating cytokine release syndrome because some of the core cytokines released during CRS are IFN-gamma and IL-6 and the prior art teaches that both extracts are known to reduce inflammatory cytokines and Th2 cytokines both of which include IFN-gamma and IL-6 and both of which can contribute to cytokine release syndrome. Furthermore the extracts are both taught as ethanol extracts and thus the same extracted components would be utilized in the referenced prior art and the instant invention. Also the administration of these extracts are the same as the extracts of the prior art without any structural or functional changes made to the extracted components and so the extracts of the prior art would have the same effect after administration from the composition claimed.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. The applicant has amended the claims to recite certain concentrations of the extract at 10 ug/ml and wherein after the administration the inhibition of pro-inflammatory cytokines is reduced to 18.6% or 19.4% or above. The applicant states that there is no teaching of the particular concentrations or treating times. However given the prior art, it would have been obvious to optimize to a lower concentration and expect the effective properties to be lowered from the taught 43.7% to at or above the 18.7% and 19.4% of the instant invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655